Subsequently, Sanchez was charged with 2 counts of lewdness
                with a child under 14 years of age based on M.'s allegations. Sanchez was
                also charged with 1 count of lewdness with a child under 14 years of age
                and 1 count of sexual assault with a child under 14 years of age as a result
                of E.'s allegations. Before his trial, Sanchez filed a motion to sever the
                counts related to E. from those related to M. The district court denied that
                motion, and the case against Sanchez proceeded to trial. After a five-day
                trial, Sanchez was convicted on all counts. This appeal followed.
                                               DISCUSSION
                Sanchez's motion to sever the counts for trial
                            We review a district court's decision to join or sever charges
                for abuse of discretion.   Tabish v. State, 119 Nev. 293, 302, 72 P.3d 584,
                589-90 (2003). Joinder of independent charges in the same indictment or
                information is only permissible if the charges are based on the same act or
                transaction, are connected together, or constitute parts of a common
                scheme or plan.    See NRS 173.115. Even when joinder is proper under
                NRS 173.115, a district court abuses its discretion by refusing to sever
                charges if that joinder would cause unfair prejudice to the defendant.
                NRS 174.165; Weber v. State, 121 Nev. 554, 571, 119 P.3d 107, 119 (2005).
                Nevertheless, misjoinder of charges by a district court warrants reversal
                only when the "joined charges had a substantial and injurious effect on the
                jury's verdict." Weber, 121 Nev. at 570-71, 119 P.3d at 119.
                            Sanchez argues that the district court committed reversible
                error because the joinder of charges violated NRS 173.115 and created
                unfair corroboration where E.'s and M.'s individual testimony lacked
                credibility. The State contends that NRS 173.115(2) was satisfied on two
                independent grounds because the charges were (1) part of a common

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
scheme or plan and (2) sufficiently "connected together." We now consider
the State's arguments in that order.
Common scheme or plan
               We have explained that "purposeful design is central to a
scheme or plan," and that "in practice [either can] reflect some flexibility
and variation but still fall within an overall intended design."   Weber, 121
Nev. at 572, 119 P.3d at 120. That explanation is harmonious with our
decision in Mitchell v. State, where we determined that two sexual
assaults committed 45 days apart did not constitute a common scheme or
plan despite being committed at the same location and in the same
manner. 105 Nev. 735, 738, 782 P.2d 1340, 1342 (1989). In asserting the
existence of a common scheme or plan, the State identifies multiple
commonalities between the offenses related to E. and M. that underlie
Sanchez's charges. However, as we have stated in another context, the
existence of a common plan or scheme does not turn on commonalities
among offenses but on whether those offenses tend to establish a
preconceived plan. Richmond v. State, 118 Nev. 924, 933, 59 P.3d 1249,
1255 (2002).
               Here, the State's argument cannot be reconciled with the 10-
year gap between the alleged offenses. As the State concedes in different
terms, short of being clairvoyant, Sanchez could not have explicitly
planned an offense against E. before or during the alleged offenses related
to M. because E. had not yet been born. Thus, the State presents a theory
that Sanchez had a general plan to molest young girls in his family. In
light of Mitchell and the temporal disconnect between the alleged offenses,
we conclude that the State's assertions do not show the existence of a
common plan or scheme.



                                       3
                Connected together
                             "[F]or two charged crimes to be 'connected together' under
                NRS 173.115(2), a court must determine that evidence of either crime
                would be admissible in a separate trial regarding the other crime." Weber,
                121 Nev. at 573, 119 P.3d at 120. While "[e]vidence of other crimes,
                wrongs or acts is not admissible to prove the character of a person in order
                to show that the person acted in conformity therewith," such evidence may
                be admissible to prove "motive, opportunity, intent, preparation, plan,
                knowledge, identity, or absence of mistake or accident." NRS 48.045(2).
                Additionally, before such evidence becomes admissible, the district court
                must first determine that the bad act is relevant to the crime charged,
                proven by clear and convincing evidence, and that the probative value of
                the act is not substantially outweighed by unfair prejudice.       Fields v.
                State, 125 Nev. 785, 790, 220 P.3d 709, 713 (2009).
                             At issue here is whether each complaining witness's testimony
                would be admissible in a separate trial involving charges against the
                defendant related to the other complaining witness. In such a situation,
                testimony alleging lewd conduct or sexual assault by Sanchez would
                constitute evidence of bad acts and would, absent satisfying an exception,
                be inadmissible. See NRS 48.045(2).
                             We now address and reject the State's arguments that the
                bad-act evidence at issue would be admissible to prove Sanchez's
                lascivious intent and opportunity. 2 At the outset, we dismiss the State's


                      2The  State also argues that the bad-act evidence would be
                admissible to complete the story of the crimes charged. We disagree.
                While we have admitted bad acts as "part of the res gestae" of a crime,
                those acts completed "the story of the crime charged by proving the
                                                              continued on next page . . .
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                lascivious intent argument because evidence showing that a defendant
                possesses a propensity for sexual aberration is irrelevant to that
                defendant's intent. See Braunstein v. State, 118 Nev. 68, 73, 40 P.3d 413,
                417 (2002). Similarly, we reject the State's attempt to couch a propensity
                argument in the semblance of NRS 48.045(2)'s opportunity exception
                through its assertion that Sanchez created opportunities to engage in
                sexual misconduct. 3 Even assuming an exception was satisfied, the
                potential for unfair prejudice would likely prevent the bad-act evidence
                from being admissible.      See Fields, 125 Nev. at 790, 220 P.3d at 713.
                Thus, each complaining witness's testimony was not cross-admissible and
                the offenses related to E. and M. were not "connected together" under NRS
                173.115(2).
                              Based on the foregoing analysis, the district court abused its
                discretion by denying Sanchez's motion to sever because NRS 173.115
                required the charges against Sanchez related to E. to be brought in a
                separate trial from those related to M. Having found misjoinder, we must

                . . . continued

                immediate context of happenings near in time and place." See Allan v.
                State, 92 Nev. 318, 320, 549 P.2d 1402, 1403 (1976) (emphasis added).
                Because the bad acts allegedly committed by Sanchez against M. and E.
                occurred ten years apart, those acts are not near in time and therefore are
                irrelevant to proving the immediate context of the crimes alleged.

                      3 We also reject the State's asserted absence of mistake and plan
                exceptions under NRS 48.045(2). Sanchez denied all charges and raised no
                theory of mistake, making evidence for that purpose irrelevant. As our
                analysis under NRS 173.115 explained, we are also unconvinced that
                either complaining witness's testimony could support the plan exception.
                See Richmond, 118 Nev. at 933, 59 P.3d at 1255.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                determine whether that abuse of discretion had a substantial and
                injurious effect on the jury's verdict and warrants reversal of Sanchez's
                convictions.
                Substantial and injurious effect on the jury's verdict
                               In Sanchez's trial, each complaining witness's testimony
                corroborated the other's testimony where no other corroborating evidence
                existed. Had the cases been properly severed, the jury would have had to
                rely solely on each complaining witness's testimony. Although testimony
                of a sexual assault victim alone is sufficient to uphold a conviction,
                LaPierre v. State, 108 Nev. 528, 531, 836 P.2d 56, 58 (1992), it is unclear
                here whether the jury would have convicted Sanchez for each count absent
                the corroboration of the second complaining witness's testimony.
                Moreover, it is unclear whether the defense's attacks on each complaining
                witness's credibility would have been unsuccessful absent the
                corroboration of the second complaining witness.
                               Given these concerns and the closeness of the case against
                Sanchez, we are convinced that the misjoinder of the charges related to E.
                and M. had a substantial and injurious effect on the jury's verdict.    See
                Tabish, 119 Nev. at 305, 72 P.3d at 591-92 (explaining that prejudice
                created by a district court's failure to sever "charges is more likely to
                warrant reversal in a close case because it may 'prevent the jury from
                making a reliable judgment about guilt or innocence." (internal quotation
                omitted)). For this reason, we reverse Sanchez's convictions and remand
                the case to the district court to conduct two separate, new trials.




SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                Redundancy
                               We next consider Sanchez's argument that his two lewdness
                convictions pertaining to M. violated double jeopardy and redundancy
                principles because the touching and French kiss occurred during a single
                course of sexual conduct. While we disagree with Sanchez's double
                jeopardy argument, 4 we conclude that his redundancy argument has
                merit.
                               We review a redundancy challenge to multiple convictions for
                an argued single offense de novo. Jackson v. State, 128 Nev. „ 291
                P.3d 1274, 1277 (2012). "When a defendant receives multiple convictions
                based on a single act, this court will reverse redundant convictions that do
                not comport with legislative intent."       State v. Koseck, 113 Nev. 477, 479,
                936 P.2d 836, 837 (1997) (internal quotations omitted). To analyze a
                redundancy claim, it is necessary to determine a criminal statute's "unit of
                prosecution," which "presents an issue of statutory interpretation and
                substantive law."     Jackson, 128 Nev. at , 291 P.3d at 1283 (internal
                quotations omitted). Accordingly, as a threshold matter, we must decide
                what the appropriate unit of prosecution is under NRS 201.230.



                         4We
                           reject Sanchez's double jeopardy arguments because the clause
                is inapplicable to the case at hand. See Jackson v. State, 128 Nev.         ,
                      291 P.3d 1274, 1278 (2012) (stating that "[t]he Double Jeopardy
                Clause protects against three abuses: (1) a second prosecution for the
                same offense after acquittal, (2) a second prosecution for the same offense
                after conviction, and (3) multiple punishments for the same offense").
                Because the statement "multiple punishments for the same offense" refers
                to instances where two or more statutory provisions proscribe the same
                offense or illegal act, no viable double jeopardy concerns are raised in
                Sanchez's appeal. See id.



SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A
                              NRS 201.230(1) states:
                              A person who willfully and lewdly commits any
                              lewd or lascivious act, other than acts constituting
                              the crime of sexual assault, upon or with the body,
                              or any part or member thereof, of a child under
                              the age of 14 years, with the intent of arousing,
                              appealing to, or gratifying the lust or passions or
                              sexual desires of that person or of that child, is
                              guilty of lewdness with a child.
                              The plain language of NRS 201.230(1) demonstrates that the
                unit of prosecution is a lewd or lascivious act upon or with any body part
                of a child under 14 years old with the specified intent.        See Sheriff v.
                Witzenburg,     122 Nev. 1056, 1061, 145 P.3d 1002, 1005 (2006)
                (acknowledging that when a statute is clear the court will not look beyond
                the statute's plain language). We have explained that this language, like
                its counterpart for sexual assault, 5 allows multiple convictions for a single
                incident with distinct lewd acts.      See generally Townsend v. State, 103
                Nev. 113, 734 P.2d 705 (1987).
                              In Townsend, we upheld one conviction of lewdness with a
                child and one conviction of sexual assault where a defendant fondled a
                child's breasts, rubbed lubricant over, in, and around the victim's vaginal
                opening, and digitally penetrated the child's vagina. 103 Nev. at 120-21,
                734 P.2d at 709-10. We determined that fondling the child's breasts was a



                      5 SeeGaxiola v. State, 121 Nev. 638, 651, 119 P.3d 1225, 1234 (2005)
                (stating that "separate and distinct acts of sexual assault may be charged
                as separate counts and result in separate convictions 'even though the acts
                were the result of a single encounter and all occurred within a relatively
                short time" (internal quotation omitted)); see also NRS 200.366(1)
                (identifying the unit of prosecution as a sexual penetration).



SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A
                distinct act of lewdness because the defendant stopped that activity before
                proceeding further.   Id. at 121, 734 P.2d at 710. But we concluded that
                the distinction between the defendant's lubrication of the victim's vagina
                and the defendant's subsequent digital penetration was hyper-technical
                and could not support a second conviction for sexual assault. Id.
                            In Crowley v. State, however, we concluded that the defendant
                committed no acts of lewdness and one act of sexual assault where he
                rubbed the victim's penis on the outside of the victim's pants, reached his
                hand inside the victim's underwear and touched the victim's penis, and
                then removed the victim's pants to engage in fellatio. 120 Nev. 30, 34, 83
                P.3d 282, 285-86 (2004). We explained that Crowley's conduct constituted
                only one act of sexual assault because it was uninterrupted and the acts of
                rubbing and touching the victim's penis were preludes to the fellatio. Id.;
                see also Ebeling v. State, 120 Nev. 401, 403-04, 91 P.3d 599, 601 (2004)
                (holding that a conviction for lewdness where the defendant's penis rubbed
                against the victim's buttocks was redundant where the defendant was
                convicted of sexual assault for inserting his penis into the victim's anus
                because the touching was incidental to the penetration and not a separate
                act).
                            Here, Sanchez was convicted of two acts of lewdness: the
                touching of M.'s genital area and the French kiss. The basis of these
                convictions was M.'s testimony that while she was lying next to Sanchez in
                a spoon position, Sanchez put one of his hands under her shirt and
                caressed her stomach, slid that hand down her pants and touched her
                around her genital area, and then used his other hand to squeeze her
                mouth open and French kissed her. The actions Sanchez allegedly
                committed are closer to the conduct at issue in Crowley than that in

SUPREME COURT
        OF
     NEVADA
                                                     9
(0) 1947A
                  Townsend.    Unlike the defendant in Townsend who stopped fondling his
                  victim's breasts to apply lubricant in preparation for digital penetration,
                  the touching and kissing Sanchez allegedly engaged in contained no
                  meaningful break in conduct. This characterization comports with M.'s
                  testimony that the encounter was one uninterrupted incident. We
                  therefore conclude that the conduct alleged here constituted a single unit
                  of prosecution under NRS 201.230. Accordingly, on remand, the district
                  court must permit only one count of lewdness against Sanchez in the trial
                  based on M.'s allegations.
                  Cross-examination
                              Lastly, we address Sanchez's argument that the district court
                  abused its discretion by limiting his cross-examination of M. regarding her
                  drug use. Sanchez claims that M.'s regular drug use was relevant to her
                  credibility and the quality of her recollection and perception, and that the
                  district court's limitation deprived him of his right to present a full
                  defense. We agree.
                              M.'s testimony regarding her drug use is relevant to Sanchez's
                  defense theories implicating M.'s competency, general credibility, and
                  potential ulterior motives.   See NRS 48.015; NRS 48.025; NRS 50.015.
                  Although a district court has "wide discretion to control cross-examination
                  that attacks a witness's general credibility, . . . [when examining a
                  witness's bias or motive] '[t]he only proper restriction should be those
                  inquiries Which are repetitive, irrelevant, vague, speculative, or designed
                  merely to harass, annoy or humiliate the witness." Lobato v. State, 120
                  Nev. 512, 520, 96 P.3d 765, 771 (2004) (third alteration in original)
                  (quoting Bushnell v. State, 95 Nev. 570, 573, 599 P.2d 1038, 1040 (1979)).
                  Given the relevance and magnitude of M.'s competency and credibility in
                  the original case and its increased importance on remand for Sanchez's
  SUPREME COURT
          OF
       NEVADA
                                                       10
• (0) 1947A
                new trial related to her allegations, we conclude that the district court
                abused its discretion. Accordingly, on remand, the district court must
                allow Sanchez to cross-examine M. regarding her drug use.
                            We therefore ORDER the judgment of the district court
                REVERSED AND REMAND this matter to the district court for
                proceedings consistent with this order.




                                                      tLç
                                                   Hardesty


                                                                  )14.




                                                   Douglas


                                                      Chsutrem
                                                   Cherry



                cc: Hon. Valerie Adair, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A